Name: Commission Regulation (EEC) No 2293/88 of 26 July 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 1640/88
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 88No L 201 /16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2293/88 of 26 July 1988 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 1640/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds period ­ ically fixed in the beef and veal sector ; whereas, for the same reason, the additional code No 7034 referred to in Part 3 of the Appendix to Annex I to Commission Regu ­ lation (EEC) No 1852/88 of I July 1988 fixing the mone ­ tary compensatory amounts applicable in the agricultural sector and certain . coefficients and rates required for their application (8), as last amended by Regulation (EEC) No 2184/88 0 ; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1 809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (10), as amended by Regulation (EEC) No 1866/88 (u), stipulates that monetary compensatory amounts may be fixed in advance only if the export refund is fixed in advance ; whereas the absence of refunds for the meat in question means that this requirement cannot be met ; whereas for the sake of impartiality it - should in this instance be suspended so that advance fixing of the monetary compensatory amounts can be permitted ; Whereas certain intervention agencies hold substantial stocks of boned intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in question and it is appropriate therefore to offer this meat for sale in accordance with Commission Regulations (EEC) No 2539/84 and (EEC) No 2824/85 (*) with certain derogating provisions applying in order to cover cases where the beef is stored in another Member State ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (l2), as last amended by Regulation (EEC) No 1516/88 (,3); whereas, however, the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 3988/87 Q ; Whereas Commission Regulation (EEC) No 1640/88 (H) should be repealed ; Whereas in order to ensure that beef sold is exported the lodging of security, as specified at (a) of Article 5 (2) of Regulation (EEC) No 2539/84, should be required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 198 , 26. 7. 1988 . 0 OJ No L 238, 6. 9 . 1984, p . 13 . 0 OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 268, 10 . 10 . 1985, p. 14. ( «) OJ No L 241 , 13 . 9 . 1980, p. 5. f) OJ No L 376, 31 . 12. 1987, p . 31 . 0 OJ No L 167, 1 . 7. 1988, p. 1 . f) OJ No L 196, 25. 7. 1988, p. 1 . (,0) OJ No L 310, 21 . 11 . 1985, p. 22. (11 ) OJ No L 166, 1 . 7. 1988, p. 27. C2) OJ No L 55, 1 . 3 . 1988, p. 1 . ( ») OJ No L 147, 14. 6. 1988, p. 42. (&gt;4) OJ No L 147, 14. 6. 1988, p. 36. Official Journal of the European Communities No L 201 /1727. 7. 88 HAS ADOPTED THIS REGULATION : Article 4 In the case of the meat referred to under 1 (b), 2 (b), 3 (b), 4 (b) and 5 (b) in Annex I : (a) no export refund shall be granted ; (b) additional code No 7034 referred to in Part 3 of Annex I to Regulation (EEC) No 3938/87 shall apply ; and (c) by way of derogation from Article 2 ( 1 ) of Regulation (EEC) No 3155/85 the monetary compensatory amount may be fixed in advance. In cases where use is made of the option specified at (c) :  the application for advance fixing must be lodged at the same time as the application for the export licence,  the application for advance fixing must be accom ­ panied by the contract of sale,  the export licence may be used for intervention meat only, :  Section 1 8 (a) of the export licence shall carry the following entry in one of the Community languages : Article 1 1 . Part of the stocks of boned intervention beef held by the intervention agencies of Denmark, Italy, France, Ireland and the United Kingdom shall be sold. This meat shall be for export. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regula ­ tions (EEC) No 2539/84 and (EEC) NQ 2824/85. However in derogation from Article 3 (2) of Regulation (EEC) No 2824/85 authorization to repack may also be given for meat stored outside the Member State of the intervention agency holding it. The provisions of Commission Regulation (EEC) No 985/81 (') shall not apply to this sale. 2. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 3. Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 27 July 1988 . 4. Particulars relating to the quantities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II.  Valido Ã ºnicamente para carnes de intervenciÃ ³n vendidas con arreglo al Reglamento (CEE) n ° 2293/88  Kun gyldig for interventionskÃ ¸d solgt i henhold til forordning (EÃF) nr. 2293/88  Nur gÃ ¼ltig fÃ ¼r Interventionsfleisch  Verkauf gemÃ ¤Ã  der Verordnung (EWG) Nr. 2293/88  ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ­Ã ±Ã Ã ± ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2293/88  Valid only for intervention meat sold under Regu ­ lation (EEC) No 2293/88 Article 2 1 . The time limit of two months for taking over meat set in Article 6 of Regulation (EEC) No 2539/84 is extended to three months. 2. The products specified in Article 1 must be exported within six months of the date of conclusion of the contract of sale.  Seulement valable pour les viandes d intervention vendues sous rÃ ¨glement (CEE) n0 2293/88  Valido esclusivamente per carni di intervento vendute a norma del regolamento (CEE) n . 2293/88  Uitsluitend geldig voor vlees uit de interventie ­ voorraden dat wordt verkocht in het kader van Verordening (EEG) nr. 2293/88  Apenas valido para carne de intervenÃ §Ã £o vendida nos termos do Regulamento (CEE) n? 2293/88. Article 3 1 . The security provided for in Article 5 (1 ) of Regula ­ tion (EEC) No 2539/84 shall be 10 ECU per 100 kilo ­ grams. 2. The security provided for at Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  450 ECU per 100 kilograms of the meat referred to under 1 (a), 2 (a), 3 (a), 4 (a) and 5 (a) in Annex I,  350 ECU per 100 kilograms of the meat referred to under 1 (b), 2 (b), 3 (b), 4 (b) and 5 (b) in Annex I. Article 5 Regulation (EEC) No 569/88 is hereby amended as follows : In Part I of the Annex, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item 33 and footnote are added :(') OJ No L 99, 10. 4. 1981 , p. 38 . No L 201 /18 Official Journal of the European Communities 27. 7. 88 '33 . Commission Regulation (EEC) No 2293/88 of 26 July 1988 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export (3J). Article 6 Regulation (EEC) No 1640/88 is hereby repealed. Article 7 This Regulation shall enter into force on 27 July 1988.(33) OJ No L 20, 27. 7. 1988, p. 16'. This Regulation shall be binding in its entirety and directly applicable in , all Member States. Done at Brussels, 26 July 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 201 /1927. 7. 88 Official Journal of the European Communities ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio mÃ ­nimo expresado en ECU por tonelada (f) (!)  Mindstepriser i ECU/ton (') (2)  Mindest ­ preise, ausgedrÃ ¼ckt in ECU/Tonne (') (l)  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ ECU Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ 0) (*)  Minimum prices expressed in ECU per tonne (') (J)  Prix minimaux exprimÃ ©s en Ã cus par tonne (l) (2)  Prezzi minimi espressi in ECU per tonnellata (') (2)  Minimumprijzen uitgedrukt in Ecu per ton (') (2)  PreÃ §o mÃ ­nimo expresso em ECUs por tonelada (') (*) 1 . DANMARK 2. FRANCE 3. IRELAND a) MÃ ¸rbrad med bimÃ ¸rbrad 6 000 Filet med entrecÃ ´te og tyndsteg 2 500 InderlÃ ¥r med kappe 2 275 Tykstegsfilet med kappe 2 275 Klump med kappe 2 275 YderlÃ ¥r med lÃ ¥rtunge 2 275 b) Bryst og slag 750 Ãvrigt kÃ ¸d af forfjerdinger 1 100 Skank og . muskel sammen ­ hÃ ¦ngende 1 000 a) Filet Faux filet Tende de tranche Tranche grasse Rumpsteak EntrecÃ ´te GÃ ®te Ã la noix b) Caisse B Jarret Caisse C Boule de macreuse Caisse A Bavette Boule de gÃ ®te 5 500 2 500 2 400 2 400 2 275 2 275 2 400 750 1 000 750 1 000 1 100 1 000 1 000 a) Fillets Striploins Insides Outsides Knuckles Rumps Cube rolls b) Shins and shanks Shanks Shins Plates and flanks Forequarters Flanks Plates Briskets Shanks and/or shins Flanks and/or plates 6 650 2 900 2400 2 400 2400 2 400 2 500 1 000 1 000 1 000 750 1 100 750 750 1 000 1 000 750 4. ITALIA 5. UNITED KINGDOM a) Filetto 5 700 a) Fillets 5 500 Roastbeef 2 700 Striploins 2 800 Scamone 2 175 Topsides 2400 Fesa esterna 2175 Silversides 2 400 Fesa interna 2175 Thick flanks 2 400 Noce 2175 Rumps 2 400 Girello 2 175 b) Hindquarter skirts 1 000 b) Geretto pesce 950 Shins and shanks 1 000 Collo sottospalla 1 000 Clod and sticking 1 000 Spalle geretto 950 Ponies 1 100 Pancira 750 Pony parts 1 000 Petto 950 Striploin flank-edge 750 Thin flanks 750 Forequarter flanks 750 Briskets 1 000 Foreribs 1 000 (') En caso de que los productos esten almacenados fuera del Estado miembro al que pertenezca el organismo de intervenciÃ ³n poseedor, estos precios se ajustarÃ ¡n con arreglo a lo dispuesto en el Reglamento (CEE) n ° 1805/77. (') I tilfÃ ¦lde, hvor varerne er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t (') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃ ¯Ã ½Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¼Ã ­Ã ½Ã ± Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã ¿ Ã ¿ÃÃ ¿Ã ¯Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ o Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1805/77. (!) In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with die provisions of Regulation (EEC) No 1805/77. (') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n" 1805/77. (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n. 1805/77. No L 201 /20 Official Journal of the European Communities 27. 7. 88 (') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. (') No caso de os produtos estarem armazenados fora do Estado-membro de que depende o organismo de intervenÃ §Ã £o detentor, estes preÃ §os serÃ £o ajustados conforme o disposto no Regulamento (CEE) n? 1805/77. (*) Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del * artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79. O Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79. 0 Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. 0 Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 Ã ·Ã ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (*) These prices shall apply to net weight in accordance with the provisions of Article 17 (1 ) of Regulation (EEC) No 2173/79. O Ces prix s'entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n" 2173/79. (*) Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. O Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. O Estes preÃ §os aplicam-se a peso liquido, conforme o disposto no Regulamento (CEE) n? 2173/79 . 27. 7. 88 Official Journal of the European Communities No L 201 /21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses oÃ ­ the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DANMARK : ITALIA : FRANCE : IRELAND : UNITED KINGDOM : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 18 1360 KÃ ¸benhavn K Tlf. (01 ) 92 70 00, telex 15137 DK Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestro 81 , Roma Tel. 495 72 83  495 92 61 Telex 613003 OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l. 45 38 84 00, tÃ ©lex 260643 Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel. (0734) 58 36 26 Telex 848302